Citation Nr: 0815142	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  03-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 9, 
1999, for an award of service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:    Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 to December 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, in which the RO granted 
the veteran's claim of service connection for PTSD and 
assigned a 10 percent rating effective December 9, 1999.  The 
veteran disagreed with this decision in December 2001, 
seeking an effective date earlier than December 9, 1999, for 
an award of service connection for PTSD.  She perfected a 
timely appeal in January 2003.

In January 2004, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In August 2007, the veteran requested a videoconference Board 
hearing which was held in February 2008 before the 
undersigned Acting Veterans Law Judge.  Also in February 
2008, the veteran submitted additional evidence which had not 
been considered by the RO in the first instance along with a 
waiver of RO jurisdiction over this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A VA form 21-526, "Veteran's Application for 
Compensation or Pension", dated December 6, 1999, and date 
stamped as received by the RO on December 9, 1999, is the 
first claim of record by the veteran for entitlement to 
service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 9, 
1999 for an award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
("Veterans Court") held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The issue on appeal is a "downstream" element of the RO's 
award of service connection for PTSD in the currently 
appealed rating decision issued in November 2001.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, in a March 2004 
letter, VA notified the veteran of the information and 
evidence needed to substantiate and complete her claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed 
the veteran that the evidence must show that a formal or 
informal application for an increased rating for PTSD was 
received by VA between June 4, 1992 (the date of a 
disallowance of an earlier claim) and December 9, 1999.  The 
veteran was advised of VA's duty to assist her in obtaining 
evidence and was asked to submit evidence and/or information 
in support of her claim to the RO.  In addition, the veteran 
was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Although the March 2004 letter was not provided prior to the 
initial adjudication of the veteran's service connection 
claim for PTSD in November 2001, the Board observes that the 
November 2001 rating decision was fully favorable to the 
veteran on the issue of service connection for PTSD.  The 
veteran's earlier effective date claim was readjudicated in 
Supplemental Statements of the Case issued in July 2004, July 
2005, and in September 2005, after the March 2004 VCAA notice 
was provided.  As will be explained below in further detail, 
because the earlier effective date claim is being denied in 
this decision, no new disability rating or effective date for 
award of benefits will be assigned.  Accordingly, the Board 
concludes that any timing error in providing VCAA notice to 
the veteran was not prejudicial.  The claimant also has had 
the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The Board observes that the RO initially construed the 
veteran's claim as an application to reopen a previously 
denied service connection claim for a nervous disorder.  
Recently, the United States Court of Appeals of the Federal 
Circuit ("Federal Circuit") clarified that a new claim is 
distinguished from a previously denied claim by the diagnoses 
assigned to the disability rather than the symptoms 
experienced by the claimant.  See Boggs v. Peake, No. 2007-
7137 (Fed. Cir. Mar. 26, 2008).  Given the contents of the 
March 2004 VCAA notice letter, however, the Board finds that 
the veteran was not prejudiced even though this letter 
referred to PTSD and not to the veteran's earlier service 
connection claim for a nervous disorder.  

Additional notice of the five elements of a service-
connection claim was provided in August 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent that Dingess requires more extensive 
notice as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the Veterans Court held that, 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  Instead, the Federal Circuit held in Sanders that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.

In this case, the Board finds that any notice errors in 
timing or content did not affect the essential fairness of 
the adjudication.  Any defect was cured by actual knowledge 
on the part of the veteran as shown by her February 2008 
videoconference Board hearing testimony.  During that 
hearing, the undersigned Acting Veterans Law Judge informed 
the veteran that an earlier effective date could be assigned 
if the evidence showed that a prior claim had been filed.  
See Hearing transcript, at p. 11.  The veteran also 
acknowledged in her testimony that the claim denied in 
January 1985 was not a claim for PTSD but instead was a claim 
for a nervous disorder.  Id.  When asked if she had filed any 
claim that may entitle her to an earlier effective date, the 
veteran testified that a previous claim had been denied 
approximately one month after she filed.  Id.  This is 
consistent with the facts of record surrounding a claim 
denied by the RO in June 1992.  Thus, the veteran had actual 
knowledge of what evidence was needed to establish an earlier 
effective date for an award of service connection for PTSD.  
And, after reviewing the contents of the August 2007 letter 
issued to the veteran and her service representative, the 
Board also finds that a reasonable person would know what was 
required to obtain an earlier effective date.    

VA also has complied with the VCAA's duty to assist by aiding 
the veteran in obtaining evidence and affording her the 
opportunity to give testimony before the RO and the Board.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file; the veteran does 
not contend otherwise.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

Factual Background

The veteran contends that she is entitled to an effective 
date earlier than December 9, 1999 for service connection for 
PTSD.  Specifically, she contends that since the events 
causing her PTSD occurred during service, the proper 
effective date for her service-connected PTSD should be her 
date of discharge from active service.

In December 1984, VA received the veteran's claim for service 
connection for "nervous disorders."  In a January 1985 
rating decision , the RO denied that claim, finding that the 
veteran had been diagnosed with a congenital personality 
disorder that was not aggravated during service.  That same 
month, the RO sent the veteran a letter informing her of this 
rating decision and of her appellate rights.  She did not 
appeal; thus, the January 1985 rating decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).

In April 1992, the veteran sought service connection for 
psychosis.  In June 1992, the RO denied that claim, 
determining that the veteran had not submitted evidence 
showing that a psychosis or neurosis was incurred in or 
aggravated by active service or existed within one year of 
separation from active service.  The veteran was informed of 
this decision and of her appellate rights.  She did not 
appeal and that decision became final.  Id.

Following the June 1992 rating decision, the next relevant 
communication from the veteran was date-stamped as received 
by VA on December 9, 1999.  At that time, the veteran claimed 
entitlement to service connection for PTSD.  She also 
submitted a January 1995 letter from J.B., Ph.D (Dr. J.B.) 
indicating that she suffered from PTSD.    

Laws and Regulations

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."  

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(i)(2).  The effective date of a finally disallowed 
claim which is reopened based on submission of new and 
material evidence, where that evidence is other than service 
department records, will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r).

Analysis

The Board finds that the preponderance of the evidence is 
against an effective date earlier than December 9, 1999, for 
an award of service connection for PTSD.  AS noted elsewhere, 
the effective date of an increased rating claim is the date 
that entitlement arose or the date that the claim was 
received by VA, whichever is the later date (emphasis added).  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The veteran's 
original claim of service connection for PTSD was received by 
the RO on December 9, 1999; there is no evidence that the 
veteran filed such a claim prior to this date; thus, December 
9, 1999, is the proper effective date for an award of service 
connection for PTSD.

In this regard, the Board notes that the claim of service 
connection for PTSD, date-stamped as received by the RO on 
December 9, 1999, was a new claim and not an application to 
reopen a previously denied claim.  See Boggs v. Peake, 
No. 2007-7137 (Fed. Cir. Mar. 26, 2008).  There was no 
diagnosis of PTSD of record prior to December 9, 1999.  For 
example, at the time of the January 1985 rating decision 
denying her service connection claim for a nervous disorder, 
the veteran was diagnosed with dysthymic personality 
disorder.  There also is no evidence of a diagnosis of PTSD 
at the time of the June 1992 rating decision which denied her 
service connection claim for psychosis.  The first diagnosis 
for PTSD is found in Dr. J.B.'s January 1995 letter which was 
date-stamped as received by the RO on December 9, 1999.  
Hence, the factual basis for the claims denied in 1985 and 
1999 was not the same as the factual basis for her claim 
received in December 1999.  Id.  

Although the veteran's December 1999 claim initially was 
misconstrued by the RO as an application to reopen a 
previously denied claim, this error would not change the 
outcome of this appeal.  The effective date of service 
connection based on a finally disallowed claim which is 
reopened subsequently after the receipt of new and material 
evidence is the date that the claim to reopen was received by 
VA, not the date of the original claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In short, even assuming that 
the veteran's December 1999 claim was, in fact, an 
application to reopen a previously denied service connection 
claim, VA is precluded from assigning an effective date 
earlier than December 9, 1999 for an award of service 
connection for PTSD.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  


ORDER

Entitlement to an effective date earlier than December 9, 
1999, for an award of service connection for PTSD is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


